Exhibit 10.10

 

FIRST AMENDMENT TO LEASE

 

Atlanta, Georgia

 

THIS AMENDMENT is made this 29th day of October 2010 by and between MAX
WAREHOUSING, L.L.C., a Florida limited liability company having a principal
place of business at 6077 Fulton Industrial Blvd, Atlanta, GA 30366 (herein
after called “Landlord”) and SIMCO AUTOMOTIVE TRIM, INC., a Michigan corporation
having a principal place of business at 172 East Main Street, Georgetown, MA
01833 (hereinafter called “Tenant”).

 

WHEREAS, Landlord’s predecessor in interest, Insite Atlanta, L.L.C., and Tenant
entered into and executed a lease dated as of March 25, 2003 (the “Lease”) for
the Premises located at 6077 Fulton Industrial Blvd, Atlanta, GA 30366, and as
further described in Exhibit A of the lease;

 

WHEREAS, Landlord and Tenant mutually desire to amend the Lease by extending the
Initial Term thereof and to make corresponding amendments as more specifically
described below:

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and of
ONE DOLLAR and other good an valuable consideration, Landlord and Tenant agree
to amend and do hereby amend the Lease, effective as of October 29, 2010 as
follows:

 

1.              “Base Rent” set forth in the Schedule shall have added thereto
additional Years 9-11 as follows:

 

Year

 

Annual

 

Monthly

 

Annual Base

 

Of Term

 

Base Rent

 

Base Rent

 

Rent per SF

 

9-11

 

$

141,000

 

$

11,750.00

 

$

3.00

 

 

2.              “Initial Term” set forth in the Schedule is hereby changed to
One Hundred thirty-two (132) months.

 

3.              “Expiration Date” set forth in the Schedule is hereby changed to
April 15, 2014.

 

4.              Section 1(b) is hereby amended by adding to the end thereof the
following:

 

Notwithstanding the foregoing, Tenant shall have the option at any time during
the Initial Term or any Renewal Term then in effect to terminate this Lease with
respect to all (but not less than all) of the Premises upon Tenant giving
Landlord not less than six (6) months’ prior written notice of exercise of this
option of termination.

 

5.              Paragraph (c) of Exhibit H shall be deleted in its entirety and
replaced with the following:

 

“(c)                                                    Tenant shall exercise a
Renewal Option by giving Landlord a written notice thereof on or before the date
that is three (3) months prior to the commencement of the applicable Renewal
Term”

 

--------------------------------------------------------------------------------


 

Terms defined in the Lease and not defined in this Amendment shall have the
meanings defined in the Lease.

 

Except as specifically amended hereby, the Lease shall remain in full force and
effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
Lease in multiple original counterparts as of the date written above.

 

 

 

 

TENANT:

 

 

 

Witnesses (2 required)

 

SIMCO AUTOMOTIVE TRIM, INC.

 

 

 

 

 

 

/s/ Jane Doucette

 

By:

/s/ Ronald J. Lataille

 

 

 

/s/ Al Hagan

 

Name:

Ronald J. Lataille

 

 

 

 

 

 

Its:

Treasurer

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

Witnesses (2 required)

 

MAX WAREHOUSING, L.L.C.

 

 

 

 

 

 

/s/ Shauna McElvaney

 

By:

/s/ Sean McElvaney

 

 

 

Shauna McElvaney

 

Name:

Sean McElvaney

 

 

 

 

 

Its:

President

 

--------------------------------------------------------------------------------